 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BYRON DEWAYNE CUFF,                              No. 2:16-cv-1999 MCE DB P
12                      Plaintiff,
13           v.                                        ORDER
14    RAMOS, et al.,
15                      Defendants.
16

17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

19   42 U.S.C. § 1983. Plaintiff alleges defendants used excessive force and involuntarily medicated

20   him. Proceedings in this case were on hold while the parties prepared for a settlement

21   conference. Magistrate Judge Delaney conducted that conference on January 29, 2019. As a

22   result, defendants McCarthy, Cunningham, and Harris were dismissed from this action. Ramos

23   and Ward are the remaining defendants.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                      1
 1            Within thirty days of the filed date of this order, defendants Ramos and Ward shall file

 2   any dispositive, pretrial motions as described in the court’s Discovery and Scheduling Order

 3   dated November 6, 2017. (See ECF NO. 28.)

 4            IT IS SO ORDERED.

 5   Dated: February 6, 2019

 6

 7

 8

 9

10

11
     DLB:9
12   DB/prisoner-civil rights/cuff1999.dso eot(3)


13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
